VACATE and REMAND; Opinion Filed November 18, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01211-CV

                              OPTIMAL BLUE, L.L.C., Appellant

                                                 V.

                         VANTAGE PRODUCTION, L.L.C., Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-02838-2014

                              MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Stoddart

       Stating they have reached an agreement to compromise and settle their differences, the

parties have filed a joint motion to dismiss appeal, dissolve the trial court’s temporary injunction,

and remand the case to the trial court for rendition of judgment in accordance with their

agreement.    We grant the motion to the extent that we vacate the trial court’s temporary

injunction without regard to the merits and remand this case to the trial court for rendition of

judgment in accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).



                                                      /Craig Stoddart/
141211F.P05                                           CRAIG STODDART
                                                      JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

OPTIMAL BLUE, L.L.C., Appellant                     On Appeal from the 219th Judicial District
                                                    Court, Collin County, Texas
No. 05-14-01211-CV        V.                        Trial Court Cause No. 219-02838-2014.
                                                    Opinion delivered by Justice Stoddart.
VANTAGE PRODUCTION, L.L.C.,                         Justices Francis and Evans participating.
Appellee

        In accordance with this Court’s opinion of this date, we VACATE the trial court’s
temporary injunction without regard to the merits and REMAND this cause to the trial court for
rendition of judgment in accordance with the parties' agreement.

       Subject to the parties’ agreement, we ORDER that appellee Vantage Production, L.L.C.
recover its costs, if any, of this appeal from appellant Optimal Blue, L.L.C.

Judgment entered this 18th day of November, 2014.




                                             –2–